DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 29, 2020 has been entered. Claims 1, 3, 5, 11-13, 15-16, 18-19 have been amended, and claim 4 has been canceled. Claim 21 has been added. Claims 1-3, 5-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Frachtenberg (U.S Pub # 20030030575).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 7, 9, 15-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hacigumus (U.S Pub # 20090063404) in view of Renkes (U.S Pub # 20090094236) and in further view of Frachtenberg (U.S Pub # 20030030575).
With regards to claim 1, Hacigumus discloses a method comprising:
extracting variable length strings from a corpus of text data ([0033] generated n-grams); 
associating the extracted strings with respective indexes in an indexing structure, the indexes comprising identifiers for instances of the extracted strings in the corpus of text data ([0038] candidate n-gram set used for indexing); 
determining whether to merge a first index in the indexing structure corresponding to a first string with at least a second index in the indexing structure corresponding to a second string that is a substring of the first string ([0052] Given the candidate n-grams 26, sample queries 24, database records 18, and an input space constraint 28, the process begins in step 200 by determining for each sample query 24, which grams in the candidate set 26 are a substring of the query 24, and in response, forming a connection between the sample query 24 and the gram), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
Hacigumus does not disclose however Renkes discloses:
selecting a set of the strings from the indexing structure ([0048] searching in the main and delta indexes) having corresponding indexes whose size exceeds a threshold size value ([0060] where the delta index may be above a threshold size); 

merging the first index and the second index to create a merged index in the indexing structure responsive to the determination ([0062] merged into a main index); and 
processing one or more queries to the corpus of text data received from one or more client devices utilizing the indexing structure with the merged index ([0095] a single main index used by a search engine).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
Frachtenberg discloses:
determining whether to merge a first index in the indexing structure corresponding to a first string of the selected set of strings with at least a second index in the indexing structure corresponding to a second string of the selected set of strings that is a substring of the first string ([0215] the dictionary built by the adaptive dictionary 
and a threshold merging value associated with a length of the second string ([0184] the match is compared to a threshold encoding length, usually of three bytes or characters. [0215] in the former with a length of 3 renders the latter redundant).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus and Renkes by the compression system of Frachtenberg to optimize value lookups.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
	Claims 15 and 18 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Hacigumus does not disclose however Nayak discloses:
wherein the merged index reduces storage resources required to store the indexing structure ([0214] bits reduced from compressing the dictionary).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
	With regards to claim 3, Hacigumus does not disclose however Renkes discloses:
wherein the determining is based at least in part on a comparison of the threshold merging value to a ratio of the first size of the first index to the second size of the second index ([0060] For example, merging may be automatically triggered if one of the delta indexes 102, 104 reaches a threshold size, which may be in the range of ten to twenty percent of memory size of the main index 106).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
	Claims 16 and 19 correspond to claim 3 and are rejected accordingly.
With regards to claim 5, Hacigumus does not disclose however Frachtenberg discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus and Renkes by the compression system of Frachtenberg to optimize value lookups.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
	With regards to claim 7, Hacigumus further discloses:
wherein the extracted variable length strings comprise N- grams ([0033] matched with generated n-grams).
With regards to claim 9, Hacigumus further discloses:
generating respective data structures for each of two or more values of N and placing selected N-grams into the data structures corresponding to the lengths of the selected N-grams ([0043] generates an index for the optimal set of n-grams generated by the best n-gram selector).
With regards to claim 21, Hacigumus does not disclose however Frachtenberg discloses:
wherein the threshold merging value associated with the length of the second string is determined based at least in part on a computational time ([0231] compression of dictionary to reduce CPU time needed) associated with filtering results for a given 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus and Renkes by the compression system of Frachtenberg to optimize value lookups.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hacigumus (U.S Pub # 20090063404) in view of Renkes (U.S Pub # 20090094236) and in further view of Frachtenberg (U.S Pub # 20030030575) and Goo (U.S Pat # 8965849).
With regards to claim 6, Hacigumus does not disclose however Goo discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus, Renkes and Frachtenberg by the system of Goo to concentrate log data.
	One of ordinary skill in the art would have been motivated to make this modification in order to compact sequential data (Goo [Col. 5 lines 1-6]).
Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacigumus (U.S Pub # 20090063404) in view of Renkes (U.S Pub # 20090094236) and in further view of Frachtenberg (U.S Pub # 20030030575) and Itoh (U.S Pub # 20190130902).
With regards to claim 8, Hacigumus does not disclose however Itoh discloses:
wherein the determining and merging are repeated for two or more of the set of strings, starting with N-grams having a longest length maintained by the indexing structure, and continuing with N-grams having shorter lengths with corresponding indexes not already merged with an index of an N-gram having the longest length (Fig. 4 [0042] selecting the next new token of the longest among unprocessed tokens to be merged).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus, Renkes and Frachtenberg by the system of Itoh to merge from the longest n-gram to the smallest.

	Claims 17 and 20 correspond to claim 8 and are rejected accordingly.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hacigumus (U.S Pub # 20090063404) in view of Renkes (U.S Pub # 20090094236) and in further view of Frachtenberg (U.S Pub # 20030030575) and Bradford (U.S Pub # 20150309984).
With regards to claim 10, Hacigumus does not disclose however Bradford discloses:
wherein the data structures comprise a set of two or more hash tables each comprising N-grams for a value of N whose indexes have a size that exceeds the threshold size value ([0063, 0068] Once a crowd-sourced language model developed according to an implementation of the technology reaches a threshold level of size, stability, and utility for accurate next word prediction in the language, the language model can be treated as substantially complete or equivalent to a language model developed according to conventional approaches. Where a language model may comprise of hash tables for an initial word list including n-grams).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus, Renkes and Frachtenberg by the system of Bradford to store n-grams into a hash table.

	With regards to claim 14, Hacigumus does not disclose however Renkes discloses:
whose indexes have a size in a first range and a second one of the two or more sets of tables comprising N-grams whose indexes have a size in a second range ([0036] threshold sizes for both of the delta indexes), and further comprising performing the determining and merging in parallel for the first string from one of the first set of hash tables and at least a third string from one of the second set of tables ([0059] During a merge operation, the search engine 108 may send any user requests in parallel to the main index 106 and to both delta indexes and then combine the results from all three indexes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
Bradford discloses:
wherein selecting the set of strings comprises scanning the extracted N-grams to create two or more sets of hash tables, each set of hash tables comprising a hash table 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Hacigumus, Renkes and Frachtenberg by the system of Bradford to store n-grams into a hash table.
	One of ordinary skill in the art would have been motivated to make this modification in order to supply a lexicon of textual objects that can be generated by the system (Bradford [0002]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hacigumus (U.S Pub # 20090063404) in view of Renkes (U.S Pub # 20090094236) and in further view of Frachtenberg (U.S Pub # 20030030575), Bradford (U.S Pub # 20150309984) and Hsu (U.S Pub # 20180199054).
With regards to claim 11, Hacigumus does not disclose however Renkes discloses:
initializing an indexing merging array; identifying a set of substrings of the first string; for each of the identified set of substrings, determining whether ([0051] the main index to be used for merging is generated from structured data in relational tables. The main index 106 may be a combination of column indexes for each key attribute):
for each substring for which (i) and (ii) is true, adding that substring to the index merging array and removing that substring from the hash table comprising N-grams for the length of that substring ([0061] inserting the new rows while deleting the row from the previous index); and 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
	Hsu discloses:
(i) a size of the index corresponding to that substring is greater than zero ([0040] candidate index exists); and 
(ii) a size of the index corresponding to that substring divided by a size of the index corresponding to the first string minus one ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the n-gram system of Hacigumus, Renkes, Frachtenberg and Bradford by the merge system of Hsu to merge indexes of certain elements.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
	With regards to claim 12, Hacigumus does not disclose however Renkes discloses:
initializing a new index merging array; identifying a set of substrings of the third string; for each of the identified set of substrings, determining whether ([0051] the main index to be used for merging is generated from structured data in relational tables. The main index 106 may be a combination of column indexes for each key attribute):
for each substring for which (i) and (ii) is true, adding that substring to the new index merging array and removing that substring from the hash table comprising N-grams for the length of that substring ([0061] inserting the new rows while deleting the row from the previous index); and 
if the new indexing merging array is not empty, adding the third string to the new index merging array, merging indexes for the substrings in the new index merging array with the index for the third string to form another merged index, adding the third string and the substrings in the new index merging array to the new hash table for merged 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
Hsu discloses:
(i) a size of the index corresponding to that substring is greater than zero (Hsu 20180199054 [0040] candidate index exists); and 
(ii) a size of the index corresponding to that substring divided by a size of the index corresponding to the third string minus one exceeds a designated threshold merging value associated with the length of that substring ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries contain indices for one candidate only and another N(N-1)/2 entries contain indices for arbitrary two-combinations of the N candidates).

	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
	With regards to claim 13, Hacigumus does not disclose however Renkes discloses:
initializing an index merging array; identifying a first substring comprising a beginning portion of the first string and a second substring comprising an ending portion of the first string (Renkes [0051] the main index to be used for merging is generated from structured data in relational tables. The main index 106 may be a combination of column indexes for each key attribute);
if the first value is greater than the second value and another threshold merging value associated with the length of the first substring, adding the first string and the first substring to the index merging array, removing the first substring from the hash table comprising N-grams for the length of the first substring, and releasing storage resources associated with the indexes of the first string and the first substring in the index merging array ([0061] inserting the new rows while deleting the row from the previous index); 
if the second value is greater than the first value and a threshold merging value associated with the length of the second substring, adding the first string and the second substring to the index merging array, removing the second substring from the hash table comprising N-grams for the length of the second substring, and releasing 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the n-gram system of Hacigumus by the merge system of Renkes to merge indexes of strings.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive records representing changes when the first index is being merged with the second index (Renkes [0011]).
	Hsu discloses:
determining whether a size of the index corresponding to the first substring is greater than zero, and if so setting a first value equal to a ratio of a size of the index of the first string to a size of the index of the first substring ([0040] candidate index exists); 
determining whether a size of the index corresponding the second substring is greater than zero, and if so setting a second value equal to a ratio of the size of the index of the first string to a size of the index of the second substring ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries contain indices for one candidate only and another N(N-1)/2 entries contain indices for arbitrary two-combinations of the N candidates).

	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166